Exhibit 10.14

PLEDGE

WHEREAS LEGEND ENERGY CANADA LTD. (the “Borrower”), a corporation incorporated
under the laws of the Province of Alberta, has executed a fixed and floating
charge demand debenture dated as of the date of this Pledge payable to the
NATIONAL BANK OF CANADA (the “Bank”) in the principal amount of TWENTY-FIVE
MILLION ($25,000,000.00) DOLLARS (hereinafter referred to as the “Debenture”),
the Borrower, in consideration of the premises and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
hereby covenants and agrees with the Bank as follows:

 

1. The Debenture is hereby assigned, transferred, pledged and hypothecated to
and in favour of the Bank as general and continuing collateral security for the
payment and fulfillment of all debts, liabilities and obligations, present and
future, direct or indirect, matured or not, of the Borrower to the Bank of
whatsoever nature and kind and whether arising from any agreement, offering
letter (including the offering letter dated August 12, 2011 from the Bank and
accepted by the Borrower on August 15, 2011 as same may be amended, revised,
modified, supplemented, restated or replaced from time to time) guarantee or
other dealings between the Bank and the Borrower or from any agreement or
dealings between the Bank and any third party by which the Bank may be or become
in any manner whatsoever a creditor of the Borrower or howsoever otherwise
arising and whether the Borrower be bound alone or with another or others and
whether as principal or surety including without limitation any indebtedness or
liability pursuant to any revolving demand credit agreements and/or promissory
notes granted from time to time in connection therewith (the “Liabilities”).

 

2. In the event of any default in payment of any part of the monies secured
under the Debenture or in the observance or performance of any other obligation
of the undersigned to the Bank, including those contained in the Debenture, the
Bank may at any time during the continuance of any such default realize upon the
Debenture by sale, transfer or delivery, or exercise and enforce all the rights
and remedies of a holder of the Debenture as if the Bank were absolute owner
thereof, without notice to or control by the Borrower, and any such remedy may
be exercised separately or in combination and shall be in addition to and not in
substitution for any other rights of the Bank however created, provided that the
Bank shall not be bound to exercise any such right or remedy.

 

3. The records of the Bank as to payment of the debts, liabilities and
obligations being in default or of any demand in payment having been made will
be prima facie evidence of such default or demand.

 

4. The Bank may grant extensions of time and other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with the Borrower and all other parties and securities as the Bank may see
fit, all without prejudice to the debts, liabilities and obligations of the
Borrower under the Debenture, or the Bank’s rights in respect of the Debenture
and the security thereby and hereby constituted.



--------------------------------------------------------------------------------

5. The proceeds of the Debenture may be applied by the Bank on account of such
part of the Liabilities as it chooses without prejudice to the Bank’s claim upon
the Borrower for any deficiency.

 

6. Payment by the Borrower to the Bank of interest as may be provided for in any
agreement between the Borrower and the Bank for any period in respect of the
Liabilities shall be deemed to be payment in full satisfaction of any interest
payment due and payable by the Borrower for the same period provided for under
the terms of the Debenture.

 

7. During the currency of the Debenture and so long as the Debenture is held as
continuing security the Borrower will duly observe and perform all its covenants
and agreements in favour of the Bank contained in the Debenture.

 

8. Notwithstanding the principal sum of the Debenture and the interest rate
provided for therein on such principal sum, the obligations secured by the
deposit thereof to the Bank pursuant hereto shall not exceed the amount of the
Liabilities from time to time owing by the Borrower, together with the amounts,
other than the principal sum and interest on the principal sum, from time to
time owing by the Borrower as provided in the Debenture.

 

9. The Debenture and the security hereby constituted are in addition to and not
in substitution for any other security now or hereafter held by the Bank and
shall not operate as a merger of any simple contract debt or suspend the
fulfillment of, or affect the rights, remedies or powers of the Bank in respect
of any present or future debts, liabilities or obligations of the Borrower to
the Bank or any securities now or hereafter held by the Bank for the payment or
fulfillment thereof, and no judgment recovered by the Bank shall operate by way
of merger or in any way affect the security of the Debenture.

 

10. Upon full, final and indefeasible payment of all of the Liabilities and the
cancellation of any further obligations of the Bank to extend credit in respect
of the Liabilities, all obligations of the Borrower in respect of the Debenture,
including without limitation the obligation to make payments of principal and
interest thereunder, shall terminate, and upon the request of the Borrower, the
Bank shall deliver the Debenture to the Borrower for cancellation.

 

11. This agreement shall be binding upon the Borrower and its successors and
assigns and shall enure to the benefit of the Bank and its successors and
assigns.

IN WITNESS WHEREOF the Borrower has caused this agreement to be executed under
its corporate seal attested by the hand of its proper officer duly authorized in
that behalf as of the l9th day of October, 2011.

 

LEGEND ENERGY CANADA LTD.   Per:  

/s/ Jim Vandeberg

  c/s Name:   Jim Vandeberg   Title:   Chief Financial Officer  

 

- 2 -